Case 2:19-cr-00199-SAB   ECF No. 16   filed 11/05/19   PageID.24 Page 1 of 1




                                                                     FILED IN THE
                                                                 U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON



                                                            Nov 05, 2019
                                                                SEAN F. MCAVOY, CLERK
